Citation Nr: 0905120	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals, 
right zygomatic arch fracture (maxillary), currently 
evaluated as noncompensable.

2.  Entitlement to a higher initial evaluation for left 
plantar fasciitis with calcaneal spur, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

In June 2008, the Veteran testified at a Board hearing before 
the undersigned, sitting in Washington, D.C.  The Veteran and 
his representative participated by video conference from 
Wilmington, Delaware.  A transcript of the hearing has been 
added to the record.


FINDINGS OF FACT

1.  The Veteran has one characteristic of disfigurement of 
the face.

2.  On June 11, 2008 during the Board hearing, prior to the 
promulgation of a decision in the appeal, the undersigned 
received notification from the appellant that a withdrawal of 
the appeal is requested as to the issue of a higher initial 
evaluation for left plantar fasciitis with calcaneal spur.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, 
for residuals, right zygomatic arch fracture (maxillary) have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 7800, 6061-6081, 9915 (2008).

2.  The criteria for withdrawal of a Substantive Appeal of 
the left plantar fasciitis issue by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of Right Zygomatic Arch Fracture

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Staged ratings are not 
appropriate in this case.

The Veteran is currently rated under DC 9915.  This 
diagnostic code is applicable to a loss of half or less of 
the maxilla.  A loss of less than 25 percent of the maxilla 
replaceable by prosthesis is rated 0 percent.  A loss of less 
than 25 percent not replaceable by prosthesis is rated 20 
percent.  Loss of 25 to 50 percent is rated 30 percent 
disabling if replaceable by prosthesis and as 40 percent 
disabling if not replaceable.

DC 9915 cannot offer a compensable rating in this instance.  
The Veteran was treated surgically for the right zyogmatic 
arch fracture in September 1988.  The surgeon performed a 
closed reduction of the right zygomatic maxillary complex 
using a Byrd screw.  There were no complications.  There is 
no evidence that there is now loss of maxilla not replaceable 
by prosthesis.

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

- Scar is 5 or more inches (13 or more cm.) in length.
- Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
- Surface contour of scar is elevated or depressed on 
palpation.
- Scar is adherent to underlying tissue.
- Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
- Skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.).
- Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
- Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that disfigurement of the head, 
face, or neck is rated 10 percent disabling with one 
characteristic of disfigurement.  It is rated 30 percent 
disabling with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  It is rated 50 percent 
disabling with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  It is rated 80 percent 
disabling with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
six or more characteristics of disfigurement.

At the June 2008 Board hearing, the Veteran testified that 
people tell him they think he is looking over them instead of 
directly at them during conversations.  He stated that he has 
a droopy eyelid.  He does consulting work and believes that 
his facial appearance affects his business, especially during 
public speaking engagements.

Although not a perfect fit, DC 7800 provides the best 
criteria to rate the cosmetic residuals of the Veteran's 
facial injury.  Because he has one characteristic of 
disfigurement, a rating of 10 percent is warranted.  The next 
higher rating of 30 percent is not warranted because the 
Veteran does not have visual or palpable tissue loss or gross 
distortion or asymmetry of one feature or paired set of 
features.

The Board has considered all pertinent section of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher rating for the service-connected residuals of the 
right zygomatic arch fracture.

Other potentially applicable diagnostic codes include DCs 
6061-6081 for loss of visual acuity.  The veteran underwent a 
VA eye examination in May 2005.  The VA examiner found that 
there were no permanent defects or sequela from the orbital 
fracture of the right eye.  The examiner attributed decreased 
visual acuity in the right eye to amblyopia, which is a 
condition that occurs in early childhood.  During the June 
2008 Board hearing, the Veteran stated that he would submit 
records from his private optometrist.  The Board held the 
record open for 30 days.  No additional evidence was 
received.

Lastly, the Veteran testified at the Board hearing that he 
experiences numbness in his mouth when he uses dental floss.  
He stated that he has not pursued this complaint with any 
dental treatment providers, and thus, there is no competent 
evidence that the Veteran has been diagnosed with any dental 
condition secondary to the zygomatic arch fracture.  



Left Plantar Fasciitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  At the June 2008 
Board hearing, the appellant informed the undersigned that he 
wished to withdraw his appeal as to the issue of a higher 
initial evaluation for left plantar fasciitis with calcaneal 
spur.  The request is now documented in the hearing 
transcript.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(oral statement later reduced to writing in hearing 
transcript was a notice of disagreement).  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal of this issue and 
it is dismissed.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's May 2005 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  The Veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in March 2006.  

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective dates have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the initial evaluation assigned to him 
for residuals, right zygomatic arch fracture (maxillary).

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2008).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service medical records and VA examinations.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.




ORDER

A 10 percent rating, but no higher, is granted for the 
Veteran's service-connected residuals, right zygomatic arch 
fracture (maxillary), subject to the laws and regulations 
governing the payment of monetary benefits.

The appeal for entitlement to a higher initial evaluation for 
left plantar fasciitis with calcaneal spur is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


